Suit for the enforcement of a materialman's lien, the general character of which is disclosed in the foregoing statement of the case.
The respondents pleaded the statute of limitation of six months, and this is the only question here presented.
The first contract entered into between the Otis Elevator Company and Sheffield Realty Company was dated January 2, 1918, which was for the removal of an old elevator to another location in the hotel building and to install a new passenger elevator therein for the sum of $3,500. This passenger elevator was completed about June 5, 1918, its installation fully effected on that day, and the installation of the old elevator completed about June 21, 1918. In April, 1918, another contract was entered into between these parties for the installation of a hand-power sidewalk elevator for the sum of $310. Relief was granted as to this item, and that particular contract therefore may be laid out of view.
The statement of the alleged lienor was filed in the probate office December 30, 1918, and the bill to enforce this lien was filed January 13, 1919. By the terms of the contract of January 2, 1918, payments were to be made one-half upon shipment of the engine, one-fourth when the engine was in permanent position, and the remaining one-fourth when the elevator was in complete running order.
We have reached the conclusion, after an examination of the evidence — as did the learned trial judge as disclosed in his opinion — that the work had been fully completed under this contract on June 21, 1918, and the elevator turned over to the realty company, and that the indebtedness under this first contract matured on that date. Such being the case, therefore, it appears that as to this contract the statute of limitation effected a complete bar. Sections 4758 and 4777, Code 1907.
It appears that this contract provided for the retention of title in the Otis Elevator Company until payment therefor, and that in August, 1918, the Sheffield Realty Company executed what is referred to as a final acceptance of the elevator. The insistence is therefore made by counsel for appellant that not until the date of this final acceptance did it waive its right to claim title to the elevator and remove it from the building, and that therefore, as to the statute of limitation, time should be calculated from this latter date. We are of the opinion, however, that this provision of the contract under these circumstances cannot serve the purpose of extending the period of time or altering the statute of limitation, which requires a suit of this character to be commenced within six months after the maturity of the entire indebtedness secured thereby. Lane  Bodley v. Jones, 79 Ala. 156.
The argument is further advanced that the complainant guaranteed to make good any defects which might develop within one year, and that this should serve to extend the time, citing Shaw v. Fjellman, 72 Minn. 465, 75 N.W. 705.
Whatever may be said as to this authority, as well as to the soundness of the principle here sought to be invoked, it is without application here, as we are persuaded that nothing was done as to maintenance work subsequent to June 21, 1918, when these elevators were in complete running order. True it appears that on July 24, 1918, some repairs were made upon the cable of the elevator, made necessary by an accident occurring when employees of the telephone company were installing telephones in the hotel, but these repairs were made by the complainant, employed for that purpose by the Sheffield Hotel Company, which concern was then occupying the building as a tenant. This work was not done under the contract of January 2, 1918, or under a contract with the realty company, but was done and paid for by the tenant.
The contract referred to in the Shaw Case, supra, will be seen to be different from that here in question; but, aside from this, the foregoing facts demonstrate its lack of application to the instant case. Indeed, in that authority it was said:
"Of course the stipulation for maintaining the plant for one year would not of itself extend the time of filing the lien." *Page 490 
We are of the opinion the decree of the court below is correct, and will be here affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and MILLER, JJ., concur.